Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 8, 2019

                                     No. 04-18-00302-CR

                                   Nicanor C. SANCHEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR7395
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                       ORDER
       This appeal was submitted by oral argument on March 6, 2019. After oral argument, but
on the same day, the State filed a motion for permission to file a supplemental brief and the
supplemental brief. See TEX. R. APP. P. 38.7; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8.4, cmt.
The State’s supplemental brief addresses an opinion argued by Appellant at oral argument.
         The State’s motion for leave to file a supplemental brief is GRANTED; the supplemental
brief is filed. See TEX. R. APP. P. 38.7.

       It is so ORDERED on March 8, 2019.

                                                           PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court